Case 8:19-cv-02292-CBD Document 15 Filed 06/11/20 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND
(Southern Division)

SHANNON QUADE, Individual and as a Mother *

And Next Friend of G.M,, * Civil No.: 8:19-cv-02292-CBD
Plaintiff, *

Vv. *

EVAN CROFT and *

COMCAST OF VIRGINIA, LLC, **
Defendants, *

MOTION TO QUASH THE SUBPOENA ISSUED TO CANDICE PARMER, LCSW-C,

COMES NOW, Candice Parmer, LCSW-C, by and through her attorney, Kathleen

Seifert, Esq., Ferrante, Dill and Hisle, LLC, and files this Motion to Quash the Subpoena Issued

to Candice Parmer, LCSW-C, or, in the alternative, Motion for a Protective Order, and in support

thereof states as follows:

1.

That Counsel for Defendant has served a Subpoena, dated May 19, 2020, to Produce
Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action
and Notice of Deposition Duces Tecum, upon Candice Parmer, LCSW-C (See attached
Exhibit 1 and Exhibit 2).

That the Notice of Deposition Duces Tecum states that Counsel for Defendant is seeking,
“a copy of [the] file and/or medical chart regarding any and all medical treatment,
workers’ compensation or other claim records, explanation of benefits, patient payment
history and/or accident records... for the past twenty years” for Plaintiff.

That the Notice of Deposition Duces Tecum states that Counsel for the Defendant is also
seeking “any and all progress reports, office records, hospital records, nurses notes,
physical therapy records, radiology reports (radiology films are required of neck, back,
left hip/thigh/pelvis, left leg, left knee, left foot including toes, shoulders and head only at
this time), laboratory results, surgical notes, admission and discharge summaries,
diagnosis and prognosis reports, medical bills, workers’ compensation claim information

and any other written documentation of any kind whatsoever pertaining to [Plaintiff].”

Page 1 of 3

 

 

 
Case 8:19-cv-02292-CBD Document 15 Filed 06/11/20 Page 2 of 3

4. That Candice Parmer, LCSW-C provides mental health services to individuals, including
family counseling.

5. That Candice Parmer, LCSW-C provided family counseling to Plaintiff and other
members of her family in 2013.

6. That Candice Parmer, LCSW-C did not provide individual mental health services to
Plaintiff.

7. That in accordance with Md. Code Annotated, Health-General § 4-307(g), “a health care
provider may disclose a medical record that relates to and identifies more than one
recipient in group or family therapy only on the authorization of a person in interest for
each recipient, as provided in this subtitle or as otherwise provided by law.”

8. That disclosure of the records sought does not fall under the provisions of Md. Code
Annotated, Health-General § 4-306(b), governing mandatory disclosure of medical
records without authorization.

WHEREFORE, Candice Parmer, LCSW-C, hereby prays:
A. That the Subpoena issued to her on May 19, 2020 by Counsel for Defendants be quashed;
B. And for such other and further relief as the nature of this case may require.

Respectfully Submitted,

 

 

Kathleen E. Seifert, Esq. #21008
Ferrante, Dill & Hisle, LL

141 Main Street, Suite 200

Prince Frederick, MD 20678

(410) 535-6100 (phone)
kseifert@ferrantedill.com

Counsel for Candace Parmer, LCS W-C

Page 2 of 3

 
Case 8:19-cv-02292-CBD Document15 Filed 06/11/20 Page 3 of 3

CERTIFICATE OF SERVICE

IT HEREBY CERTIFY on this 11" day of June, 2020, that a copy of the foregoing

Motion was sent via first-class mail to:
Christopher Dunn, Esq.
17251 Melford Blvd., Ste. 200
Bowie, MD 20715
Counsel for Defendants

Mark Rosasco, Esq.

200 Westgate Cir., Ste. 500
Annapolis, MD 21401
Counsel for Plaintiffs

Kathleen E. Seifert, Esq. #2 (008

Page 3 of 3

 
